 Case 1:19-cr-10034-CBK Document 90 Filed 05/13/21 Page 1 of 3 PageID #: 307




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH DAKOTA
                                      NORTHERN DIVISION

 UNITED STATES OF AMERICA,
                                                                  1: 19-CR-10034-01-CBK
                        Plaintiff,
                                                                  OPINION AND ORDER
         vs.
 LUCENDA BOBTAIL BEAR,
                        Defendant.

        Defendant Lucenda Bobtail Bear was sentenced by me on May 11, 2020, to 60 months
imprisonment for conspiracy to distribute a controlled substance, which sentence was ordered to
run concurrent to a ten-month revocation sentence imposed in 1: 16-CR-10035-01-CBK on June
24, 2019. She has filed a form "motion for hardship credit for hard time served." Defendant is
serving her sentence as FCI Aliceville in Aliceville, Alabama. She contends that she should
receive two days credit for each day served due to the harsh conditions of confinement at FCI
Aliceville since the beginning of the COVID 19 pandemic. She contends that the protections
under the Fifth, Eighth, and Fourteenth Amendments to the United States Constitution warrant
the relief requested.
        The form motion used by the defendant in this case is apparently being used by several
inmates at FCI Aliceville. See United States v. Mitchell, 2021 WL 1827202, at * 1 (E.D. Mich.
May 7, 2021), United States v. Razo, 2021 WL 1750853, at *1 (D. Kan. May 4, 2021), United
States v. Ramirez, 2021 WL 1736872, at *1 (D. Kan. May 3, 2021), United States v. Brown,
2021 WL 1725545, at *1 (E.D. Tenn. Apr. 30, 2021), United States v. Boyce, 2021 WL
1726296, at *1 (E.D. Tenn. Apr. 30, 2021), United States v. Hernandez, 2021 WL 1668050, at
*1 (W.D.N.C. Apr. 28, 2021), United States v. King. 2021 WL 1550307, at *1 (S.D. Tex. Apr.
19, 2021), United States v. King. 2021 WL 1550307, at *1 (S.D. Tex. Apr. 19, 2021), and
Villagran v. United States, 2020 WL 3022494, at *1 (N.D. Ala. May 13, 2020), report and
recommendation adopted, 2020 WL 3000964 (N.D. Ala. June 4, 2020).
        As a general rule, once the district court imposes a sentence, it has no jurisdiction to
revisit the term of imprisonment imposed. See Fegans v. United States, 506 F.3d 1101, 1104
(8th Cir. 2007) ("the Sentencing Reform Act of 1984 dramatically curtails a district judge's
 Case 1:19-cr-10034-CBK Document 90 Filed 05/13/21 Page 2 of 3 PageID #: 308



power to revise a sentence after its imposition"). Pursuant to 18 U.S .C. § 3582(c), the district
court may not modify a sentence unless the compassionate release provisions of§ 3582(c)(l)(A)
apply, pursuant to Fed. R. Crim. P. 35, or unless the Sentencing Commission lowers the range
applicable to the defendant' offense pursuant to§ 3582(c)(2). The district court may also modify
a sentence if directed to do so by the Court of Appeals. 28 U.S.C. § 2106. Finally, the district
court may vacate a federal sentence and resentence a defendant pursuant to 28 U.S.C. § 2255 if
the sentence was imposed in violation of federal constitutional or statutory law. Defendant has
identified no basis for this court's jurisdiction to revisit her sentence.
        "After a district court sentences a federal offender, the Attorney General, through the
BOP, has the responsibility for administering the sentence." United States v. Wilson, 503 U.S.
329, 335, 112 S. Ct. 1351, 1355, 117 L. Ed. 2d 593 (1992) (citing 18 U.S.C. § 362 l(a) ("A
person who has been sentenced to a term of imprisonment ... shall be committed to the custody
of the Bureau of Prisons until the expiration of the term imposed."). The BOP calculates inmate
sentences pursuant to the Sentence Computation Manual, Program Statement 5880.28. I know of
no federal statute or regulation that would allow a prisoner to receive two days credit for each
day served on a sentence due to the conditions of confinement.
        Any challenge to the execution of defendant's sentence should be brought under 18
U.S.C. § 2241 in the district where she is incarcerated, the Northern District of Alabama. Deroo
v. United States, 709 F.3d 1242, 1245 (8th Cir. 2013), Bell v. United States, 48 F.3d 1042, 1043
(8th Cir. 1995). Defendant may bring a habeas action challenging the BOP's execution of her
sentence only if she exhausts her administrative remedies by first presenting her claim to the
BOP. Mathena v. United States, 577 F.3d 943 , 946 (8th Cir. 2009).
        Any claim that the conditions of confinement at FCI Aliceville violate defendant's
federal constitutional rights must be brought in a separate civil action pursuant to Bivens v. Six
Unknown Named Agents, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). Buford v.
Runyon, 160 F.3d 1199, 1203 (8th Cir. 1998) ("A Bivens claim is a cause of action brought
directly under the United States Constitution against a federal official acting in his or her
individual capacity for violations of constitutionally protected rights ."). See also, Christian v.
Crawford, 907 F.2d 808, 810 (8th Cir. 1990) ("An action under Bivens is almost identical to an
action under section 1983 , except that the former is maintained against federal officials while the
latter is against state officials.").


                                                   2
 Case 1:19-cr-10034-CBK Document 90 Filed 05/13/21 Page 3 of 3 PageID #: 309



       Defendant's motion for double credit for each day served at FCI Aliveville is not
cognizable in her federal criminal case.
       Now, therefore,
       IT IS ORDERED that defendant's motion, Doc. 89, for hardship credit for hard time
served is denied.
       DATED this ___.,_~ ~     of May, 2021.
                                            BY THE COURT:




                                           0?~ 6 A'~
                                            CHARLES B. KORNMANN
                                                                                           =---
                                            United States District Judge




                                                3
